Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 25, 2018                                                                                         Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  156832                                                                                                  David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  THE DETROIT MEDICAL CENTER,                                                                                         Justices
           Plaintiff-Appellant,
  v                                                                 SC: 156832
                                                                    COA: 326793
                                                                    Wayne CC: 13-015970-NF
  MICHIGAN PROPERTY & CASUALTY
  GUARANTY ASSOCIATION,
           Defendant-Appellee,
  and
  MICHIGAN ASSIGNED CLAIMS FACILITY,
           Defendant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the October 19, 2017
  judgment of the Court of Appeals is considered and, it appearing to this Court that the
  case of W A Foote Memorial Hospital v Michigan Assigned Claims Plan (Docket No.
  156622) is pending on appeal before this Court and that the decision in that case may
  resolve an issue raised in the present application for leave to appeal, we ORDER that the
  application be held in ABEYANCE pending the decision in that case.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 25, 2018
           a0522
                                                                               Clerk